UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):June 21, 2008 Health Discovery Corporation (Exact name of registrant as specified in charter) Georgia 333-62216 743002154 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 East Bryan Street, Suite #601, Savannah, GA31401 (Address of principal executive offices / Zip Code) 912-443-1987 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 21, 2008, William F. Quirk, Jr. resigned as a Director of Health Discovery Corporation due to health reasons.Mr. Quirk’s decision to resign from the Board was not the result of any disagreements with Health Discovery Corporation over operations, policies or practices. On June 27, 2008, the Board of Directors of the Company appointed Dr. Michael Hanbury to serve as a director to fill the vacancy created by Mr. Quirk’s resignation. Dr. Hanbury has over 25 years professional and associated corporate management experience in medical diagnostic and clinical laboratory sectors with a diverse experience base including successful tenures in research and direct patient care in nationally renowned academic medical centers; operations management in public and private clinical laboratories; and concept-to-market design, development, customer support, engineering, compliance and regulatory management in in-vitro diagnostic manufacturing companies. In addition to substantial academic research experience, he has directed all US operations for an international in-vitro diagnostics company and managed regulatory affairs for Roche Molecular Systems, where his efforts were instrumental in obtaining the first FDA clearances for some of the most widely used commercial molecular diagnostic products on the market.Before its acquisition by Quest Diagnostics, he was Chief Operating Officer of Unilab Corporation, formerly the third largest reference laboratory in the country operating 51 laboratories with revenue exceeding $600 million annually. He also remains operating Principal at HCC Consulting providing operating and regulatory services to a number of recognized clinical laboratories and IVD clients and he continues to serve on the Board of Alexeter Technologies.Dr. Hanbury is currently President, CEO and a shareholder of DCL Medical Laboratories in Indianapolis, IN.Dr.
